                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JABIL INC.,

       Plaintiff,

v.                                                  Case No. 8:19-cv-1567-T-23SPF

ESSENTIUM, INC.; ESSENTIUM
MATERIALS, LLC; ERIK GJOVIK;
GREG OJEDA; WILLIAM “TERRY”
MACNEISH III; and LARS UFFHAUSEN,

      Defendants.
_______________________________________/

                                       ORDER

       Before the Court is Defendants’ Motion to Compel and for Protective Order

(“Motion”) (Doc. 32) and Jabil’s Motion to Compel Responses to Jabil’s First Request for

the Production of Documents (Doc. 51).

                                  BACKGROUND

       Defendants Erik Gjovik, Greg Ojeda, William Macneish III, and Lars Uffhausen

(collectively, the “Individual Defendants”) are former Jabil employees who now work for

defendants Essentium, Inc. and/or Essentium Materials, LLC (collectively, “Essentium”

and together with the Individual Defendants, “Defendants”).       Jabil alleges that the

Individual Defendants were involved in the development of a 3D printer for Jabil (the

“TenX Project”), which could operate ten times faster than the next-fastest commercially

available 3D printer. Because of its capabilities, Jabil aptly named its premarket 3D
printer the “TenX” (the “TenX Printer”). Jabil, however, terminated the TenX Project

before introducing the TenX Printer to the market. Shortly thereafter, the Individual

Defendants joined Essentium and began work on developing a 3D printer called the HSE

Printer. Jabil alleges that the Individual Defendants misappropriated Jabil trade secrets

and used those trade secrets to create the HSE Printer.

      On August 21, 2019, Defendants served a set of interrogatories on Jabil requesting,

among other things, the specific identification of the trade secrets Jabil claims were

misappropriated (Doc. 32). Jabil served its answers on October 15, 2019 (Doc. S-35).

Defendants then moved for an order compelling Jabil to supplement its answers because

they claim Jabil failed to identify with reasonable particularity the actual trade secrets

allegedly misappropriated (Doc. 32 at 1). Defendants also request a protective order

staying the discovery deadlines until Jabil complies with its duty to supplement its

interrogatory responses. Jabil filed a response in opposition to Defendants’ Motion (Doc.

37) and provided supplemental responses based on the preliminary results of an ongoing

internal computer-forensic investigation (Doc. S-50). With leave of the Court, Defendants

filed a reply (Doc. 46).

      In addition, Jabil moves to compel the production of documents responsive to 32

requests for production to which Jabil claims “Defendants asserted only their General

Objections (i.e., their reasonable-particularity objection)” (Doc. 51). Defendants filed a

response in opposition (Doc. 52).




                                            2
                                      DISCUSSION

     Motions to compel discovery under Rule 37(a), Federal Rules Civil Procedure, are

committed to the sound discretion of the trial court. See Commercial Union Ins. Co. v.

Westrope, 730 F.2d 729, 731 (11th Cir. 1984). Discovery under the Federal Rules is

governed by the principle of proportionality. Federal Rule of Civil Procedure 26(b)(1)

defines the scope of discovery as follows:

     Parties may obtain discovery regarding any nonprivileged matter that is
     relevant to any party’s claim or defense and proportional to the needs of the
     case, considering the importance of the issues at stake in the action, the
     amount in controversy, the parties’ relative access to relevant information, the
     parties’ resources, the importance of the discovery in resolving the issues, and
     whether the burden or expense of the proposed discovery outweighs its likely
     benefit.

Fed. R. Civ. P. 26(b)(1). The proponent of a motion to compel discovery bears the initial

burden of showing that the information sought is relevant. Moore v. Lender Processing Servs.

Inc., No. 3:12-CV-205-J, 2013 WL 2447948, at *2 (M.D. Fla. June 5, 2013).

     I.      Defendants’ Motion to Compel

     Defendants seek an order requiring Jabil to supplement its answers to the following

Interrogatories:

   Interrogatory No. 1: Identify, with particularity, each specific Trade Secret You
   allege Defendants, whether collectively or individually, misappropriated.

   Interrogatory No. 2: For each Trade Secret You Identify in response to
   Interrogatory 1, specifically describe the efforts You undertook to maintain the
   secrecy of such Trade Secret.

   Interrogatory No. 3: For each Trade Secret You Identify in response to
   Interrogatory 1, specifically identify who among Gjovik, Ojeda, MacNeish, or
   Uffhausen Acquired the Trade Secret from You and when.



                                             3
   Interrogatory No. 4: For each Trade Secret (Identified in response to
   Interrogatory 1) Acquired by the person Identified in Interrogatory 3, specifically
   describe the means by which You contend the person Identified in Interrogatory
   3 Acquired that specific Trade Secret.

   Interrogatory No. 5: Specifically Identify each component or aspect of
   Essentium’s HSE printer that You contend is a “knock-off” of “an earlier version
   of Jabil’s TenX,” as alleged in Paragraph 45 of Your Complaint.

   Interrogatory No. 7: Identify, with particularity, the specific software
   components that were “custom-made for the TenX platform by vendors who
   [You] identified, vetted, and selected,” You allege Essentium’s HSE printer is
   constructed of as alleged in Paragraph 45 of Your Complaint.

   Interrogatory No. 9: Identify, with particularity, each specific item of
   confidential information Gjovik either failed to maintain the confidentiality of
   or exploited for personal gain as alleged in Paragraph 86 of Your Complaint.

   Interrogatory No. 10: Identify, with particularity, each specific item of
   confidential information Ojeda either failed to maintain the confidentiality of or
   exploited for personal gain as alleged in Paragraph 86 of Your Complaint.

   Interrogatory No. 11: Identify, with particularity, each specific item of
   confidential information MacNeish either failed to maintain the confidentiality
   of or exploited for-personal gain as alleged in Paragraph 86 of Your Complaint.

(Doc. 32).

             A. Waiver of Objections

       As to each contested interrogatory, Defendants assert that “Jabil waived its

objection by answering the interrogatory.” (Doc. 32 at 7, 10, 12, 14, 16, 18-19, and 21).

Whether an answer to an interrogatory waives an asserted objection depends on the nature

of both the objection and answer. An answer that is made subject to, notwithstanding, or

without waiving an objection “preserves nothing and wastes the time and resources of the

parties and the court.” Tanner v. Liberty Mut. Fire Ins. Co., No. 6:19-cv- 585-Orl-37TBS,

2019 WL 1569565, at *2 (M.D. Fla. Apr. 11, 2019); Martin v. Zale Delaware, Inc., No. 8:08-



                                            4
CV-47-T-27EAJ, 2008 WL 5255555, at *2 (M.D. Fla. Dec. 15, 2008).                   While still

common, “such practice leaves the requesting [p]arty uncertain as to whether the question

has actually been fully answered or whether only a portion of the question has been

answered.” Consumer Elecs. Ass'n v. Compras & Buys Magazine, Inc., No. 08-21085-CIV,

2008 WL 4327253, at *3 (S.D. Fla. Sept. 18, 2008).

       By contrast, when an objection is asserted to only part of an interrogatory, a party

must answer the remaining part of the interrogatory to which there is no objection. Fed.

R. Civ. P. 33(b)(3) (“Each interrogatory must, to the extent it is not objected to, be answered

separately and fully in writing under oath.”) (emphasis added). For example, if “an

interrogatory seeking information about numerous facilities or products is deemed

objectionable, but an interrogatory seeking information about a lesser number of facilities

or products would not have been objectionable, the interrogatory should be answered with

respect to the latter even though an objection is raised as to the balance of the facilities or

products.” Fed. R. Civ. P. 33 (1993 advisory committee notes). Thus, a party does not

waive an objection to part of an interrogatory by providing an answer to the remaining

part of an interrogatory its deems not to be objectionable.

                      1. Objection- Premature

       Jabil objects to the interrogatories as premature to the extent that the

interrogatories call for “a complete and particularized identification” of all: (1) “of the

trade secrets that Defendants have misappropriated,” “of the components or aspects of

Essentium’s HSE that are a ‘knock-off’ of an earlier version of Jabil's TenX,” or

“confidential information that Defendants have disclosed and exploited for personal



                                              5
gain.” (Doc. 50). Jabil then answers the portion of the interrogatories it deems not

objectionable by answering “as though it calls only for a reasonably particularized

identification” of: (1) “those trade secrets Jabil currently believes to have been

misappropriated based on the limited information currently available to Jabil,”

“customized software components Jabil currently believes to have been incorporated into

one or more iterations of HSE based on the limited information currently available to

Jabil,” or “confidential information that Jabil currently believes to have been disclosed or

exploited based on the limited information currently available to Jabil.” (Id.). In doing

so, Jabil properly answered the interrogatories to the extent each was not objectionable

and asserted an objection to the balance of each interrogatory. Accordingly, Jabil’s

objections were not waived.

       Moreover, a party cannot be compelled to provide information that it does not

have in its possession, custody, or control. See Thermoset Corp. v. Bldg. Materials Corp. of

Am., No. 14-60268-CIV, 2014 WL 6473232, at *4 (S.D. Fla. Nov. 18, 2014). Instead, the

parties are required to supplement discovery responses as information becomes available.

See Fed. R. Civ. P. 26(e)(2). Therefore, “[i]n the Court's view, a response with later

supplementation is the preferred course of action” with respect to narrowly targeted

contention interrogatories. Titre v. S.W. Bach & Co., No. CIV05-80077MARR, 2005 WL

1692508, at *1 (S.D. Fla. July 20, 2005).

                      2. Objection- Overbroad and Oppressive

       Jabil also objects to certain interrogatories as “overbroad and oppressive because

it requires ‘a detailed narrative of the opposing [party’s] case’ in contravention of Rule 26,



                                              6
Rule 33, and Section IV(C)(2) of the Middle District Discovery Handbook.” Jabil is

correct in that “[i]nterrogatories that generally require a detailed narrative of the opposing

parties’ case [are] generally improper because they are overbroad and oppressive.” Middle

District Discovery (2005) at IV(C)(2); see Endurance Am. Specialty Ins. Co. v. Liberty Mut.

Ins. Co., No. 8:17-CV-2832-T-33CPT, 2018 WL 7352150, at *3 (M.D. Fla. Dec. 20, 2018).

Consequently, a court may order that such contention interrogatories need not be

answered until designated discovery is complete. Fed. R. Civ. P. 33(a)(2); Bingham v.

Baycare Health Sys., No. 8:14-CV-73-T-23JSS, 2016 WL 1546504, at *2 (M.D. Fla. Apr.

15, 2016).

       Jabil answered the interrogatories, however, without identifying whether the

answers were limited by its “overbroad and oppressive” objections.            Thus, without

expressly stating it, Jabil’s answers were “subject to” or “notwithstanding” its objections.

Defendants are left to guess whether its interrogatories have been fully answered. As a

result, Jabil’s objections to the interrogatories as “overbroad and oppressive” are waived.

             B. Sufficiency of Responses

      Among the ten counts set forth in Jabil’s complaint (Doc. 1) are claims that

Defendants misappropriated Jabil trade secrets in violation the Defend Trade Secrets Act

(“DTSA”), 18 U.S.C. § 1836 (Count I), and the Florida Uniform Trade Secrets Act

(“FUTSA”), Fla. Stat. § 688.001, et seq. (Count II). (Doc. 1). Under both FUTSA and

DTSA, a trade secret is information that must derive economic value from not being

readily ascertainable by others and must be the subject of reasonable efforts to protect its

secrecy. ActivEngage, Inc. v. Smith, No. 6:19-cv-1638-Orl-37LRH, 2019 WL 5722049, at



                                              7
*4 (M.D. Fla. Nov. 5, 2019). “It is axiomatic that a party may not assert a cause of action

for misappropriation of trade secrets without identifying for the opposing party the trade

secrets at issue.” Knights Armament Co. v. Optical Sys. Tech., Inc., 254 F.R.D. 463, 467 (M.D.

Fla. Nov. 20, 2008). Florida courts adjudicating FUTSA cases have required the plaintiff

to “identify with reasonable particularity the trade secrets at issue before proceeding with

discovery.” DynCorp Int'l v. AAR Airlift Grp., Inc., 664 F. App'x 844, 848 (11th Cir. 2016)

(quoting AAR Mfg., Inc. v. Matrix Composites, Inc., 98 So.3d 186, 188 (Fla. 5th DCA 2012)).

“Reasonable particularity” requires more than generic descriptions of categories, such a

list of components to which the alleged trade secrets relate. See Knights Armament Co., 254

F.R.D. at 467.

      Defendants argue that Jabil’s answer to Interrogatory No. 1 is insufficient in that it

amounts to nothing more than a list of publicly available components of the TenX Printer.

The Court disagrees. Jabil not only lists eight design elements of the TenX Printer, it

identifies with reasonable particularity the scientific, technical, and engineering

information within those design elements. (Doc. S-50)           A unique configuration of

components, even if they are publicly available, may be considered a trade secret. See

Capital Asset Research Corp. v. Finnegan, 160 F.3d 683, 686 (11th Cir. 1998) (“Even if all of

the information is publicly available, a unique compilation of that information, which

adds value to the information, also may qualify as a trade secret.”); see also Sun Crete of

Fla., Inc. v. Sundeck Prods., Inc., 452 So. 2d 973, 975 (Fla. 4th DCA 1984) (noting that a

trade secret “includes a unique combination of otherwise known components, if the

combination differs materially from other methods known in the trade”). Further, Jabil



                                              8
specifically identified a list of file names and file paths of the more than 9,600 “jabil.zip”

files and more than 6,500 DropBox files that Jabil contends are trade secrets that were

misappropriated by Defendants. (S-50). As a result, Jabil’s response does identify with

reasonable particularity what Jabil contends to be the         trade secrets that have been

misappropriated. Whether Jabil’s purported trade secrets are, in fact, trade secrets is not

for the Court to resolve as part of this discovery dispute. See Furmanite Am., Inc. v. T.D.

Williamson, Inc., 506 F. Supp. 2d 1134, 1141 (M.D. Fla. 2007) (“The term trade secret is

one of the most elusive and difficult concepts in the law to define. The question of whether

an item taken from an employer constitutes a trade secret is of the type normally resolved

by a fact finder after full presentation of evidence from each side”) (citations and

quotations omitted).

      As to the remaining interrogatories, the Court finds Jabil’s supplemental responses

to be sufficient. Accordingly, Defendants’ Motion to Compel and for Protective Order

(Doc. 32) is denied.

      II.    Jabil’s Motion to Compel

      In Jabil’s Motion to Compel, Jabil states that “[t]he sole point of contention relates

to particularity” and urges the Court to “overrule Defendants’ reasonable particularity

objections.” (Doc. 51 at 10). Specifically, “Defendants object to producing discovery

responses to [Jabil] until [Jabil] discloses the trade secrets with the reasonable particularity

required by law.” (Id. at 9). Because the Court found Jabil to have identified the alleged

trade secrets at issue with reasonable particularity, Defendants’ objections on that basis

are overruled. As a result, the Defendants are ordered to produce (or make available for



                                               9
inspection) all non-privileged documents responsive to Jabil’s First Request for

Production to which only the General Objections were asserted (Request Nos. 5-7, 12-13,

16, 19-20, 24, 34, 38-41, 45-50, 55, 57-61, 64 and 68). 1

                                     CONCLUSION

      For the forgoing reasons, it is hereby

       ORDERED:

       1. Defendants’ Motion to Compel and for Protective Order (Doc. 32) is

           DENIED; and

       2. Jabil’s Motion to Compel Responses to Jabil’s First Request for the Production

           of Documents (Doc. 51) is GRANTED.

       3. The Court finds that the parties’ positions were substantially justified and an

           award for expenses for either party would be unjust under the circumstances.

       ORDERED in Tampa, Florida, on February 12, 2020.




1
 While Jabil contends that “Defendants asserted only their General Objections” to
Request Nos. 2-4, Defendants also objected because those requests seek “potentially
trade secret or otherwise confidential information.” (Doc. 51 at 16). To the extent Jabil
seeks to compel Defendants to produce documents in response to Request Nos. 2-4, the
motion is denied without prejudice.


                                               10
